Citation Nr: 1412717	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-38 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in 
St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated February 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's chronic kidney disease is causally related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic kidney disease as secondary to diabetes are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.

The Veteran claims entitlement to service connection for chronic kidney disease, to include as secondary to service-connected diabetes.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular-renal disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, a December 2007 VA medical record shows a diagnosis of stage three chronic kidney disease by the Veteran's nephrologist.  The doctor there noted that it was most likely secondary to hypertension, with "ongoing contribution" from diabetes mellitus.  In January 2008, a VA examiner also opined that the Veteran's diabetes contributed to his chronic kidney disease but stated that the current medical literature did not provide a method of ascertaining exactly how much of the kidney disease could be attributed to diabetes.  In February 2009, another VA examiner opined that the Veteran's diabetes had not aggravated his kidney disease beyond its normal progression.  She also stated that his kidney disease was the result of both his nonservice-connected hypertension and, "to some smaller factor," his service-connected diabetes.  She agreed with the previous examiner's opinion that it was impossible to determine the percentage contribution from hypertension and diabetes.  

In light of the above, it is clear that the Veteran currently has chronic kidney disease.  Service treatment records are negative for any in-service kidney problems and there are no other indications that it may be directly related to service.  Nor is there evidence that cardiovascular-renal disease onset within one year of separation from service.  Moreover, given the February 2009 opinion, there is little evidence that the kidney disease has been aggravated by diabetes.  The issue, then, is whether the Veteran's chronic kidney disease is otherwise causally related to his diabetes.  Although both examiners believed it impossible to determine the exact amount that diabetes contributed to kidney disease, all three doctors agreed that there was at least a minimal contribution.  However, all three doctors also characterized the Veteran's nonservice-connected hypertension as the primary causal factor.  The Board therefore finds that the preponderance of the evidence is in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection is warranted.  Gilbert, 1 Vet. App. at 53.   



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for chronic kidney disease as secondary to service-connected diabetes mellitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


